1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
8                         SOUTHERN DISTRICT OF CALIFORNIA
9    GAVIN B. DAVIS,                                    CASE NO. 18cv2824-LAB (LL)
10                                       Plaintiff,
                                                        ORDER GRANTING MOTION TO LIFT
11                        vs.                           STAY [Dkt. 29]

12   TIMOTHY G. O’CONNOR,
13                                    Defendant.

14         In light of Defendant Timothy O’Connor’s notice of non-opposition, (Dkt. 32), Plaintiff
15   Gavin Davis’ motion to lift the stay is GRANTED. Dkt. 29.
16         The parties are ORDERED to meet and confer no later than March 15, 2019
17   regarding whether any of Davis’ claims are mooted by the state court dismissal. See, e.g.,
18   Forte v. County, 2016 WL 4247950, at *5 (E.D. Cal. 2016) (“Plaintiff has not suffered a
19   criminal conviction. The criminal case was dismissed and therefore any violation of Brady
20   for failure to provide exculpatory material is moot.”) (citing Puccetti v. Spencer, 476 Fed.
21   Appx. 658 (9th Cir. 2011)). To the extent any or all of his claims are moot, Davis shall file
22   an amended complaint no later than March 22, 2019. In any event, O’Connor shall respond
23   to Davis’ operative complaint no later than April 5, 2019.
24         IT IS SO ORDERED.
25   Dated: March 8, 2019
26                                                    HONORABLE LARRY ALAN BURNS
                                                      Chief United States District Judge
27
28



                                                -1-
